ASSET PURCHASE AND SALE AGREEMENT This ASSET PURCHASE AND SALE AGREEMENT (this “Agreement”) is dated as of December 9, 2015, between HPIL Holding, a Nevada (USA) corporation (the “Company”), and GIOTOS Limited, a United Kingdom limited company (“GIOTOS” and together with the Company, the “Parties”, and each, a “Party”). WHEREAS, the Company and GIOTOS entered into that certain Stock Purchase Agreement dated June 28, 2012 (the “Assignment Agreement”), and into that certain Amendment to the Assignment of Patents dated April 10, 2013 (the “Amendment Agreement”), and into that certain Closing Agreement dated on April 12, 2013 (the “Closing Agreement” and together with the “Assignment Agreement”, the “Amendment Agreement”, the “Assignment”), whereby the Company issued treasury shares of its common stock to GIOTOS, and GIOTOS assigned to the Company certain patent rights and other related business processes and know-how related to the IFLOR Stimulating Massage Device (collectively, the “IFLOR Business”) to the Company. The Company did not record any carrying value for the IFLOR Business, as both Parties were majority owned and controlled by Mr.
